GRIER, Circuit Justice.
It is a great grievance that the revenue laws passed by congress have become so numerous and complicated, that it is often difficult to ascertain what is the existing law on any particular subject. In the construction of other laws, when one statute supplies or changes the provisions of another, the latest is construed as a repeal of the former. But on the construction of this mass of contradictory revenue laws, it would seem that the statute which gives the highest duty, the largest fees, or the severest penalties, is never repealed by a later act which mitigates the penalty or diminishes the fees. Acts giving certain fees or forfeitures to certain officers, become almost like the laws of the Medes and Persians, incapable of being repealed. At least, it is hard for human ingenuity to discover language for the purpose which may not be perverted by ingenious misconstructions. [This case raises the question of the construction of an act of congress which declares that “the owner, master, or captain, or other persons employed in navigating canal boats without masts or steam power, &c., shall not be required to pay certain fees, nor marine hospital tax, and shall receive no benefit from the marine hospital fund, &c.”] 3
It is part of the history of this act of congress, that it was originated at the instance chiefly, and for the relief of a certain class of citizens of the commonwealth of Pennsylvania.
Much of the internal trade of this country, which was formerly carried on wagons over turnpikes, or by coasting vessels trading from port to port, is now carried on by means of canal boats. In the transportation of coal, these boats are loaded among the mountains, dragged by horses or mules down to the harbor of Philadelphia, towed from the harbor to the New Jersey canal, again dragged by animal power, to be again tugged or towed into the harbor of .New York. The trade thus carried on is entirely internal, as much so as if done by wagon or railroad car, and calling as little for the interference of the revenue laws. There is nothing of a maritime character about this mode of transportation, save the boat. The persons who conduct or navigate it, the steersman of the boat, his assistant, the man or boy who drives the mule, have probably never seen the sea, till their arrival at New York. They Me, therefore, astonished to find that, as soon as their boat touches brackish water, it has become the subject of a new code of laws, originating in Rhodes or Italy, and in the isles of Oleron and Rhe; that though born and bred mountaineers they have, by magic, become mariners, and may libel the coal boat for their wages, or hypothecate it for oats and provision, on the return voyage, &c., &c., and a thousand other incidents of admiralty jurisdiction, and custom house supervision and fees, which have about as much application to them and their boats as they have to Conestoga wagons.
For the purpose of relieving trade from these annoyances of admiralty law and custom house exactions, this act of congress was passed, and the question for the courts to decide in this case is, whether we can by any ingenuity so construe, or rather misconstrue, it as to render it wholly ineffectual.
It is proposed to do it by means of the following sorites or syllogisms: A canal boat is a canal boat only while it continues to be a boat on a canal; and although it has no mast or steam engine on board, yet when a steam tug is attached to it by a rope for the purpose of taking it from part of a harbor or river to another, it becomes ipso facto a steamboat, because it has been tugged or propelled by steam, and so remains ever after, it having lost the character of canal boat *568forever, by a single contact with the rope of a steam tug. The man, the boy and the mule, are thus converted into mariners, and entitled to libel for wages in admiralty, and to an interest in the marine hospital fund. Ergo, they are bound to pay the same fees ¡as were exacted before this act was passed.
The objections to this reasoning and conclusion are, that they shock common sense, and annul an act of congress specially made to apply to these very persons and things.
Consequently the fees exacted from the plaintiff were illegally exacted, and he is entitled to recover according to the conditions of the case. Decree accordingly.

 [From 13 Leg. Int. 364.]